Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Environmental Conservation, dated December 23, 1980, which assessed a penalty of $18,000 against petitioner for violations of conditions contained in petitioner’s State pollution discharge elimination system permit, and enjoined petitioner from continuing discharges into the ground water of the State in violation of its permit. Determination confirmed and proceeding dismissed on the merits, with costs. The assessment of an $18,000 penalty against petitioner and enjoining it from continuing discharges into the ground water was not arbitrary but based on substantial evidence within the record. There was evidence in the record of more than 18 separate violations. We would note, however, that it would be preferable for the respondent to set forth with specificity the fine for each individual violation. Petitioner had not complied *893with the schedule of compliance for effluent limitations contained in its State pollutant discharge elimination system permit. It had violated all of the discharge limitations of the permit. Moreover, though petitioner had ample notice of these violations, on at least eight occasions, no action was taken to correct these violations. Mollen, P. J., Titone, O’Connor and Thompson, JJ., concur.